Affirm and Opinion Filed April 6, 2015.




                                             Court of Appeals
                                                                SIn The


                                      Fifth District of Texas at Dallas
                                                          No. 05-14-01102-CR

                                   MARIAN BERNARD ZIOLKOWSKI, Appellant
                                                   V.
                                       THE STATE OF TEXAS, Appellee

                                   On Appeal from the 199th Judicial District Court
                                                Collin County, Texas
                                       Trial Court Cause No. 199-80990-1997

                                             MEMORANDUM OPINION
                                           Before Justices Myers, Evans, and Brown
                                                   Opinion by Justice Evans
            Marian Bernard Ziolkowski was convicted of felony driving while intoxicated. See TEX.

PENAL CODE ANN. § 49.09(b)(2) (West 2014). Punishment, following the revocation of his

community supervision, was assessed at two years’ imprisonment. 1 The judgment revoking

community supervision reflects appellant represented himself. 2 Additionally, this Court adopted

the trial court’s findings that appellant neither filed an affidavit of indigence nor requested

appointment of appellate counsel. Because appellant neither requested nor paid for the reporter’s

record, we ordered the appeal submitted without that record. See TEX. R. APP. P. 37.3(c). We


     1
        Appellant’s original community supervision was imposed on June 25, 1998. Several motions to revoke appellant’s community
supervision were filed, and the trial court continued appellant on supervision, modifying his conditions. The motion on which his supervision
was revoked was filed on May 21, 2008, and the warrant was issued on May 28, 2008, both within the ten-year supervision period. See TEX.
CODE CRIM. P. ANN. art. 42.12, § 21(e) (West Supp. 2014); Garcia v. State, 387 S.W.3d 20, 23 (Tex. Crim. App. 2012).
     2
         The clerk’s record contains appellant’s appeal bond.
ordered appellate to file his brief by February 17, 2015. When appellant did not file his brief by

March 12, 2015, we ordered him to file his brief by March 25, 2015, and warned that failure to

do so would result in submission of the appeal without briefs. See TEX. R. APP. P. 38.8(b); Lott

v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994). Appellant has not filed a brief, nor has he

communicated with the Court regarding the appeal.

       Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial

court’s judgment.


                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
141102F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MARIAN BERNARD ZIOLKOWSKI,                            On Appeal from the 199th Judicial District
Appellant                                             Court, Collin County, Texas
                                                      Trial Court Cause No. 199-80990-1997.
No. 05-14-01102-CR         V.                         Opinion delivered by Justice Evans, Justices
                                                      Myers and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 6th day of April, 2015.




                                                –3–